ORDER
JEFFREY ALAN GLAZER, of MARLBORO, who was admitted to the bar of this State in 1998, having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania to two counts of an information charging conspiracy to unreasonably restrain trade or competition in violation of the Sherman Act. 15 U.S.C. § 1, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JEFFREY ALAN GLAZER is temporarily suspended from the practice of law, pending the final resolution of ethics proceedings against him, effective January 24, 2017, and until the further Order of this Court; and it is further
ORDERED that JEFFREY ALAN GLAZER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JEFFREY ALAN GLAZER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.